ABBATE, Designated Judge
OPINION
Regalado M. Tarusan and Catalina H. Tarusan petitioned the lower court for the registration of a parcel of land known as Lot No. 2414-5 Maga, Municipality of Sinajana, Territory of Guam, pursuant to Section 1157 et seq. of the Civil Code of Guam. The petition was granted. Maria Q. Acfalle claimed an interest, but her interest in the said land was defeated by the lower court’s ruling. Maria Q. Acfalle now appeals on various grounds.
The Appellant’s principal contention was that the trial court erred in its failure to appoint an Examiner of Titles *222to determine and solve the question of conflicting chain of title pursuant to Section 1157.10 of .the Civil Code of Guam. The Appellant, on appeal, admitted no such request was made and it is now being raised for the first time. The provision of Section 1157.10 of the Civil Code of Guam specifically states the court may, in its discretion, appoint an Examiner of Titles, a purely discretionary act on the part of the court.
Judgment of the lower court is hereby affirmed.